DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 11/29/2022 is entered as correcting editorial and typographical errors (as Applicant stated on p. 8 of Remarks filed 11/29/2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “a motor coupled to a shaft and configured to rotate the rotatable pedestal in a range of 10- 20 revolutions per minute (RPM), a rotational acceleration in a range of 0.10-15 RPM/second and a deceleration in a range of 0.10-0.15 RPM/second to reduce particle defects in the PVD chamber” (emphasis added). There is no support in the Specification that these three ranges result in “reduce the particle defects in the PVD chamber”, since para 0052 of the Specification broadly teaches that “by simply reducing the rotational acceleration/deceleration of the rotatable pedestal, particle defects were reduced”. Claims 5-8 are also rejected as depending on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require “a motor coupled to a shaft and configured to rotate the rotatable pedestal […] to reduce particle defects in the PVD chamber” (emphasis added), rendering the claim unclear as to what the scope for what the “particle defects” are intended to be, e.g. are the “particle defects” on the substrate or wafer? Are the “particle defects” on walls or shields of the PVD chamber? Are the “particle defects” on the motor or rotatable pedestal? Etc. Claims 5-8 are also rejected as depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (WO 2012/033198) in view of Forster et al (US 2014/0262026).
With respect to claim 1, Nakajima discloses in fig. 1 a sputter apparatus comprising a sputtering chamber (i.e. PVD chamber) [2] comprising plural sputter cathodes [10] each having a target [13] (abstract; Machine Translation, First embodiment), the PVD chamber [2] comprising a rotatable substrate holder (i.e. pedestal) [4] comprising an edge and supporting substrate [S] (Machine Translation, First Embodiment). Nakajima further discloses the pedestal [4] rotates via drive motor [6] coupled to a shaft [5] (Machine Translation, First embodiment), with the claim requirement of “a motor coupled to a shaft and configured to rotate the rotatable pedestal in a range of 10-20 revolutions per minute (RPM), a rotational acceleration in a range of 0.10-15 RPM/second and a deceleration in a range of 0.10-0.15 RPM/second to reduce particle defects in the PVD chamber” relating to the intended functioning of the claimed PVD chamber, with the PVD chamber [100] of Nakajima fully capable of functioning in the claimed manner by simply slowing down the rotatable pedestal, as evidenced by para 0052 of Applicant’s Specification teaching that “by simply reducing the rotational acceleration/deceleration of the rotatable pedestal, particle defects were reduced”.” In addition the claimed numerical ranges of the RPM, acceleration, and deceleration for the drive motor [6] of Nakajima would be readily derived by one of ordinary skill through routine optimization.
However Nakajima is limited in that inner and outer deposition rings are not suggested.
Forster teaches in fig. 5 a PVD chamber comprising a target [514] facing a substrate support (i.e. pedestal) [103] having an edge, and first and second rings (i.e. inner and outer rings) [120],[140] (abstract; para 0022-0023, 0050-0052, and 0061), wherein figs. 1 and 3 depict the inner deposition ring [120] adjacent to the edge of the substrate support [103], and the outer deposition ring [140] adjacent to the inner deposition ring [120] (para 0022-0023). Forster further depicts in figs. 1 and 3 a portion of the inner deposition ring [120] overlaps with the outer deposition ring [140]. Forster cites the advantage of the inner and outer rings as providing variable geometry to influence electric termination effect at a substrate or wafer edge during deposition processes (abstract; para 0016-0017).
It would have been obvious to one of ordinary skill in the art to incorporate the inner and outer rings of Forster into the sputter chamber of Nakajima to gain the advantage of providing variable geometry to influence electric termination effect at a substrate or wafer edge during deposition processes.
In summary, the combination of references Nakajima and Forster has Nakajima teaching the pedestal [4] with the edge is capable of rotating (Machine Translation, First embodiment), and Forster teaching in fig. 3 the inner deposition ring [120] is on the edge of the pedestal [103], thus the combination of references teaches the inner deposition ring [120] of Forster is configured (i.e. fully capable) for rotation on the pedestal [4] of Nakajima. In addition the combination of references has Nakajima teaching the pedestal [4] with the edge is capable of rotating (Machine Translation, First embodiment), and Forster teaching in fig. 1 the inner deposition ring [120] is not in contact with the edge of the pedestal [103], thus the combination of references teaches the inner deposition ring [120] of Forster is configured (i.e. fully capable) of being stationary and not rotating on the pedestal [4] of Nakajima.
With respect to claim 5, Forster further depicts in fig. 1 an annular ring (i.e. cover ring) [104] which overlaps with a portion of the outer deposition ring [140] (para 0026, 0033, and 0042).
With respect to claim 6, Forster further depicts in fig. 1 the inner deposition ring [120] comprises a projection (i.e. protruding rim) [132] extending downward from the inner deposition ring [120] (para 0022).
With respect to claim 7, Forster further depicts in fig. 1 the outer deposition ring [140] comprises a lip (i.e. protruding rim) [144] extending upward from the outer deposition ring [140] (para 0023).
With respect to claim 8, Forster further depicts in fig. 1 the protruding rim [144] of the outer deposition ring [140] overlaps with the protruding rim [132] of the inner deposition ring (para 0022-0023), as interpreted in view of Applicant’s fig. 5.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,043,364 in view of WO 2012/033198. Although the claims at issue are not identical, they are not patentably distinct from each other because both require a multi-cathode processing chamber comprising an inner deposition ring having a leg portion, a flat portion extending radially inward from the leg portion, a first recessed portion extending radially inward from the flat portion, and a first lip extending upward from an innermost section of the first recessed portion; an outer deposition ring having a collar portion, an upper flat portion disposed above and extending radially inward from the collar portion, a second recessed portion extending downward and radially inward from the upper flat portion, and a second lip extending upward from an innermost section of the second recessed portion, wherein the inner deposition ring and the outer deposition ring form a tortuous path therebetween, wherein the inner deposition ring is configured to rotate with a substrate support while the outer deposition ring is stationary, wherein the outer deposition ring has an outermost diameter greater than an outermost diameter of the inner deposition ring, wherein the leg portion of the inner deposition ring is configured to fit within the second recessed portion of the outer deposition ring, and wherein a gap is disposed between the inner deposition ring and the outer deposition ring to ensure that the inner deposition ring does not contact the outer deposition ring; a plurality of shrouds configured to be disposed about a corresponding plurality of targets between the plurality of targets and the rotatable shield; a conical shield, wherein a top section of the conical shield is configured to surround a lower portion of the rotatable shield, and wherein a bottom section of the conical shield is configured to surround the substrate support; and a cover ring configured to rest on the bottom section of the conical shield, wherein an outermost diameter of the cover ring is greater than the outermost diameter of the inner deposition ring, and wherein an outer peripheral portion of the cover ring includes a ring portion that curves up to form a bowl. Although U.S. Patent No. 11,043,364 does not specify how the rotatable pedestal [110] rotates, WO 2012/033198 renders it obvious from fig. 1 to incorporate a shaft [5] and motor [6] to a rotating pedestal [4] to yield the predictable result of rotating the pedestal. The claim requirement of “a motor coupled to a shaft and configured to rotate the rotatable pedestal in a range of 10-20 revolutions per minute (RPM), a rotational acceleration in a range of 0.10-15 RPM/second and a deceleration in a range of 0.10-0.15 RPM/second to reduce particle defects” relates to the intended functioning of the claimed sputter apparatus, with the multi-cathode processing chamber of the combination of U.S. Patent No. 11,043,364 and WO 2012/033198 fully capable of functioning in the claimed manner by simply slowing down the rotatable pedestal. In addition the claimed numerical ranges of the RPM, acceleration, and deceleration by the motor would be readily derived by one of ordinary skill through routine optimization.

Response to Arguments
Applicant’s Remarks on p. 8-10 filed 11/29/2022 are addressed below.

Claim Objections
Claim 8 has been amended to clarify the protruding rims; this previous objection is withdrawn.
Claim 16 has been canceled; this previous objection is moot.

102 Rejections
Applicant’s arguments with respect to claims 1 and 5-8 have been considered but are moot due to the new claim limitations of “a motor coupled to a shaft and configured to rotate the rotatable pedestal […] to reduce particle defects in the PVD chamber” which overcomes Wu. The Examiner notes that Wu and the present application still share the common assignee of Applied Materials.

103 Rejections
On p. 9, Applicant argues that Nakajima does not teach the achieved result of “reduce particle defects in the PVD chamber” due to the claimed specific parameter ranges of rotating, rotational acceleration, and deceleration.
The Examiner respectfully disagrees since this achieved result is not due to these specific parameter ranges but instead from merely slowing down the rotatable pedestal, as para 0052 of Applicant’s Specification agrees with stating “by simply reducing the rotational acceleration/deceleration of the rotatable pedestal, particle defects were reduced” (emphasis added). Para 0052 further states that these specific parameter ranges as claimed are also merely one embodiment that is usable, but are not responsible for the achieved result of the “reducing the particle defects in the PVD chamber” (reducing rotational acceleration/deceleration is responsible). In this case, the drive motor [6] and shaft [5] in fig. 1 of Nakajima rotate the pedestal [4] (Machine Translation, First embodiment), with the pedestal [4] fully capable of simply slowing down (i.e. reducing rotational acceleration) via the drive motor [6] and shaft [5] (such as to stop or slow down rotational speed), which results to “reduce particle defects in the PVD chamber” according to para 0052 of Applicant’s Specification.

Double Patenting Rejections
No Terminal Disclaimer has been filed; this rejection is maintained.
On p. 9, Applicant argues that no basis has been provided explaining why the apparatus of Wu (US Patent No. 11,043,364) is configured to rotate the motor as claimed to reduce particle defects.
The Examiner respectfully disagrees since a basis has been provided above in the rejection for why the apparatus of the combination Wu with Nakajima (WO 2012/033198) is fully capable of operating in the claimed manner, since the claimed “reduce particle defects” is accomplished “by simply reducing the rotational acceleration/deceleration of the rotatable pedestal, particle defects were reduced” according to para 0052 of Applicant’s Specification, which the drive motor and shaft of Nakajima are fully capable of operating in this claimed manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794